Exhibit 10.1

 

EXECUTION VERSION

 

RETIREMENT AND GENERAL RELEASE AGREEMENT

 

THIS RETIREMENT AND GENERAL RELEASE AGREEMENT (the “Agreement”) is entered into
as of the first date set forth on the signature page by and between Triangle
Petroleum Corporation, a Delaware corporation (the “Company”), and Joseph B.
Feiten (“Mr. Feiten”) (together the “Parties”).

 

RECITALS

 

WHEREAS, Mr. Feiten is currently employed by the Company pursuant to the terms
of that certain Employment Agreement, dated May 18, 2012 (the “Employment
Agreement”), between the Parties;

 

WHEREAS, the Parties wish to establish an agreement pursuant to which Mr. Feiten
will retire from the Company at a future date in return for certain agreed upon
consideration; and

 

WHEREAS, the Parties desire to resolve, fully and finally, all outstanding
matters between them on the date of this Agreement, as of the date of
Mr. Feiten’s retirement from the Company, and following Mr. Feiten’s subsequent
consulting period with the Company;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth hereinafter, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Parties intending to be
legally bound, hereby agree as follows:

 

AGREEMENT

 

1.                                      MR. FEITEN’S RETIREMENT DATE. 
Mr. Feiten agrees to retire as an officer and employee of the Company on, and
his final day of active employment with the Company will be, December 10, 2013
(the “Retirement Date”).

 

2.                                      CONSIDERATION.

 

a.                                      In consideration of Mr. Feiten’s
forbearance of any and all rights he may have under the Employment Agreement, as
well as Mr. Feiten’s full waiver and release of all claims against the Company
on the date hereof, on the Retirement Date, and following Mr. Feiten’s
subsequent consulting period with the Company, and other terms and conditions
herein, and provided that this Agreement has been executed by Mr. Feiten and
returned to the Company by the twenty-second (22nd) day following the date of
presentation hereof and has not been revoked by Mr. Feiten as of the Effective
Date (as defined herein), and subject to the preconditions set forth below, the
Company shall provide Mr. Feiten with the following payments and benefits
(together the “Retirement Payments”):

 

--------------------------------------------------------------------------------


 

(i)                                     continued employment through the
Retirement Date at Mr. Feiten’s current base salary and benefits as of the date
of this Agreement;

 

(ii)                                  on the Retirement Date, a payment equal to
$75,000 in immediately available funds (the “Retirement Date Payment”), the
acceptance of which shall establish conclusive evidence of Mr. Feiten’s actual
and voluntary retirement from the Company;

 

(iii)                               annual consulting fees of $50,000 per year
for the two year period following the Retirement Date (the “Consulting Period”)
pursuant to the terms of a consulting agreement to be negotiated between the
Parties in good faith (the “Consulting Agreement”) that will clearly establish
Mr. Feiten’s status as a consultant, rather than an employee of the Company,
during the Consulting Period; and

 

(iv)                              non-forfeiture of Mr. Feiten’s unvested equity
grants, which shall maintain their original vesting schedules, through the
Retirement Date and for so long as Mr. Feiten provides contracting services to
the Company pursuant to the Consulting Agreement.

 

b.                                      Mr. Feiten agrees to execute an
additional general release of claims on the Retirement Date as a precondition to
(i) receiving the Retirement Date Payment and (ii) execution by the Company of
the Consulting Agreement.  Mr. Feiten further agrees to execute an additional
general release of claims on the final day of the Consulting Period.

 

c.                                       Mr. Feiten acknowledges and agrees that
the Retirement Payments described above constitute consideration beyond that
which he would otherwise be entitled to and, but for the mutual covenants set
forth in this Agreement, the Company would not otherwise be obligated to
provide.

 

d.                                      Except for the payments and benefits
provided in Section 2(a) above, Mr. Feiten shall not be entitled to receive any
other compensation or benefits from the Company or any of its officers,
directors, employees, agents, insurance companies, subsidiaries, successors or
assigns at any time.  Mr. Feiten acknowledges and agrees that the Retirement
Payments shall be made to Mr. Feiten in lieu of any rights that Mr. Feiten may
have under the Employment Agreement, and Mr. Feiten expressly disclaims any and
all rights that he may have under the Employment Agreement.

 

e.                                       At the conclusion of the Consulting
Period, if Mr. Feiten has provided consulting services to the Company in
accordance with the terms of the Consulting Agreement and in a manner
satisfactory to the Company, the Company may, in its sole discretion, accelerate
and vest of all of Mr. Feiten’s remaining unvested equity grants.

 

f.                                        The “Effective Date” for purposes of
this Agreement shall be the eighth (8th) calendar day following the date that
Mr. Feiten signs and returns this Agreement to the Company, provided that
Mr. Feiten does not revoke or attempt to revoke his acceptance of this Agreement
prior to such date.

 

2

--------------------------------------------------------------------------------


 

3.                                      MR. FEITEN’S RELEASE AND WAIVER.

 

a.                                      In consideration of the payments and
benefits provided pursuant to Section 2(a) above, Mr. Feiten hereby forever
releases and discharges TriNet Group, Inc., the Company, and their parents,
affiliates, successors and assigns, as well as each of their past and present
officers, directors, employees, agents, attorneys and stockholders
(collectively, the “Released Parties”), from any and all claims, charges,
complaints, liens, demands, causes of action, obligations, damages and
liabilities, known or unknown, suspected or unsuspected, that Mr. Feiten had,
now has or may hereafter claim to have against the Released Parties arising out
of or relating in any way to Mr. Feiten’s employment with, or resignation or
termination from, the Company or otherwise relating to any of the Released
Parties from the beginning of time to date Mr. Feiten signs this Agreement (the
“Release”).  This Release specifically extends to, without limitation, any and
all claims or causes of action for wrongful termination, breach of an express or
implied contract, breach of the covenant of good faith and fair dealing, breach
of fiduciary duty, fraud, misrepresentation, defamation, slander, infliction of
emotional distress, disability, loss of future earnings, and any claims under
any applicable state, federal or local statutes, ordinances and regulations,
including, but not limited to, the Civil Rights Act of 1964, as amended, the
Equal Pay Act of 1963, as amended, the Fair Labor Standards Act, as amended, the
Americans with Disabilities Act of 1990, as amended, the Rehabilitation Act of
1973, as amended, the Age Discrimination in Employment Act, as amended (“ADEA”),
as amended, the Older Workers Benefit Protection Act, as amended, the Employee
Retirement Income Security Act of 1974, as amended, the Worker Adjustment and
Retraining Notification Act, as amended, Section 806 of the Sarbanes-Oxley Act,
the Family and Medical Leave Act, as amended, and the Colorado
Anti-Discrimination Act, as amended; provided, however, that this Release does
not waive, release or otherwise discharge any claim or cause of action that
cannot legally be waived or any right Mr. Feiten may have to continued health
benefits under COBRA.

 

b.                                      For the purpose of implementing a full
and complete release, Mr. Feiten understands and agrees that this Agreement is
intended to include all claims, if any, which Mr. Feiten may have and which he
does not now know or suspect to exist in his favor against the Released Parties
and this Agreement extinguishes those claims.  Accordingly, the Company
expressly waives all rights afforded by any statute or regulation in any
applicable jurisdiction restricting the release of unknown claims.

 

c.                                       This Agreement shall not prevent
Mr. Feiten from filing a charge with the Equal Employment Opportunity Commission
(or similar state or local agency) or participating in any investigation
conducted by the Equal Employment Opportunity Commission (or similar state or
local agency); provided, however, that Mr. Feiten acknowledges and agrees that
any claims by Mr. Feiten for personal relief in connection with such a charge or
investigation (such as reinstatement or monetary damages) will be barred after
the Effective Date.

 

4.                                      ADEA WAIVER.  Mr. Feiten understands
that he is waiving his rights under the ADEA and thus:

 

3

--------------------------------------------------------------------------------


 

a.                                      Mr. Feiten has been informed and
understands and agrees that he has twenty-one (21) calendar days after receipt
of this Agreement to consider whether to sign it, although Mr. Feiten may
execute this Agreement prior to the expiration of twenty-one (21) calendar days,
and, if Mr. Feiten does so, Mr. Feiten will be waiving the right to review the
Agreement for the full twenty-one (21) days.

 

b.                                      Mr. Feiten has been informed and
understands and agrees that he may revoke this Agreement at any time during the
seven (7) calendar days after this Agreement is signed and returned to the
Company, in which case none of the provisions of this Agreement will have any
effect.  Mr. Feiten acknowledges and agrees that if he wishes to revoke this
Agreement, he must do so in writing, and that such revocation must be signed by
Mr. Feiten and received by the Director of Human Resources of the Company
pursuant to Section 16 below no later than the seventh (7th) day after
Mr. Feiten has signed the Agreement.  Mr. Feiten acknowledges and agrees that,
in the event Mr. Feiten revokes the Agreement, he shall have no right to receive
the Retirement Payments and other benefits provided herein.

 

c.                                       Mr. Feiten agrees that prior to signing
this Agreement, he read and understood each and every provision of this
Agreement.

 

d.                                      Mr. Feiten understands and agrees that
he has been advised in this writing to consult with an attorney of his choice
concerning the legal consequences of this Agreement, and Mr. Feiten hereby
acknowledges that prior to signing this Agreement, he had the opportunity to
consult with an attorney of his choosing regarding the effect of each and every
provision of this Agreement.

 

e.                                       Mr. Feiten acknowledges and agrees that
he knowingly and voluntarily entered into this Agreement with complete
understanding of all relevant facts, and that he was neither fraudulently
induced nor coerced to enter into this Agreement.

 

f.                                        Mr. Feiten understands that he is not
waiving, releasing or otherwise discharging any claims under the ADEA that may
arise after the date he signs this Agreement.

 

5.                                      CODE SECTION 409A COMPLIANCE. This
Agreement and the payments provided for hereunder are intended to be exempt from
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) as a
“short-term deferral” within the meaning of Treasury Regulation
Section 1.409A-1(b)(4)(i).  The parties hereto agree that in the event it is
determined that this Agreement or any payment hereunder is subject to and not
compliant with Code Section 409A, they shall negotiate in good faith to amend
the Agreement to the extent possible to avoid the imposition of additional taxes
under Section 409A of the Code.

 

6.                                      FURTHER ACKNOWLEDGMENTS AND AGREEMENTS.

 

a.                                      Mr. Feiten acknowledges that the Company
is not entering into this Agreement because it believes that Mr. Feiten has any
cognizable legal claim against the Released Parties.  If Mr. Feiten elects not
to sign this Agreement, the fact that this

 

4

--------------------------------------------------------------------------------


 

Agreement was offered will not be understood as an indication that the Released
Parties believed Mr. Feiten was treated unlawfully in any respect or as an
admission for any purpose.

 

b.                                      In order to protect the Company’s
proprietary information and trade secrets, Mr. Feiten agrees that he will not,
directly or indirectly, in any capacity, participate in the acquisition of,
opine on the value of, describe the benefits or nature of, or otherwise discuss,
describe or characterize, any leasehold acreage held by the Company on and prior
the Retirement Date.

 

c.                                       Mr. Feiten represents and warrants
that, no later than the Retirement Date, he will have returned to the Company
all documents, data, records, equipment and other physical property that came
into his possession during his employment and which was acquired from the
Company, including, without limitation, any confidential or proprietary
information of the Company.

 

7.                                      CONFIDENTIALITY:

 

a.                                      Mr. Feiten agrees that he will not,
under any circumstances, use or disclose any of the Company’s confidential
information, trade secrets, or financial, personnel, or client proprietary
information, including, without limitation, any information of the Company
concerning current or prospective projects, acreage and developments plans,
which Mr. Feiten learned while employed by, or otherwise providing services to,
the Company.

 

b.                                      Mr. Feiten agrees that he shall not
discuss the terms of this Agreement with any person without the written consent
of the Company or its successors and assigns, except with his legal and tax
advisors and members of his immediate family (after advising them that this
Agreement is confidential), or to the extent otherwise required by law.

 

8.                                      NON-DISPARAGEMENT.  Mr. Feiten agrees
that he will not, at any time, make, directly or indirectly, any oral or written
statements that are disparaging of the Company, its products or services, and
any of its present or former officers, directors, investors or employees.  The
Parties understand and agree that this Section 8 is a material provision of this
Agreement and that any breach of this Section 8 shall cause irreparable harm to
the Company.

 

9.                                      REMEDIES.  If Mr. Feiten fails to comply
with or otherwise breaches any of the promises, representations or releases in
this Agreement, the Company may immediately stop any payments or benefits owing
under this Agreement and may seek any additional relief or remedy as provided
under applicable law, including injunctive relief.

 

10.                               GOVERNING LAW AND FORUM.  This Agreement and
all rights, duties and remedies hereunder shall be governed by and construed and
enforced in accordance with the laws of the State of Colorado, without reference
to its choice of law

 

5

--------------------------------------------------------------------------------


 

rules.  Any disputes arising from or related to this Agreement shall be resolved
in the Colorado state or federal courts.

 

11.                               SEVERABILITY.  If any court of competent
jurisdiction determines that any of the covenants and agreements contained
herein, or any part thereof, is unenforceable because of the character, duration
or scope of such provision, such court shall have the power to sever such
provision from this Agreement or reduce the duration or scope of such provision,
as the case may be, and the remainder of this Agreement shall be enforceable to
the maximum extent permitted by applicable law.

 

12.                               SUCCESSORS AND ASSIGNS.  Mr. Feiten agrees
that this Agreement will be binding upon, and pass to the benefit of, the
successors and assigns of the Company.

 

13.                               AMENDMENTS.  This Agreement may not be amended
or modified other than by a written instrument signed by the Company and
Mr. Feiten.

 

14.                               DESCRIPTIVE HEADINGS.  The section headings
contained herein are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Agreement.

 

15.                               COUNTERPARTS.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which shall constitute one and the same instrument.  Facsimile and .pdf
signatures will suffice as original signatures.

 

16.                               NOTICES.  Acceptance of this Agreement and all
notices and other communications required or permitted to be given under this
Agreement shall be: (i) sent via email to the address noted below (in which case
shall be effective upon the date of email with printed confirmation of receipt);
(ii) personally delivered (in which case will be effective upon the date such
communication is delivered); or (iii) mailed by overnight, next day delivery
express mail courier (in which case such communication shall be deemed to have
been duly given upon the first (1st) day following the date of such mailing).

 

If to the Company:

 

Triangle Petroleum Corporation

 

 

1200 17th Street, Suite 2600

 

 

Denver, Colorado 80202

 

 

Attn: Director of Human Resources

 

 

Email: trosenthal@trianglepetroleum.com

 

 

 

If to Mr. Feiten:

 

At the most recent address on file with the Company.

 

 

Email:

 

17.                               ENTIRE AGREEMENT.  This Agreement sets forth
the entire agreement and understanding of the Parties relating to the subject
matter hereof and merges and

 

6

--------------------------------------------------------------------------------


 

supersedes all prior discussions, agreements and understandings of every kind
and nature between the Parties hereto, and neither Party shall be bound by any
term or condition other than as expressly set forth or provided for in this
Agreement.

 

[Signatures follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Retirement and General
Release Agreement as of the first date set forth below.

 

 

TRIANGLE PETROLEUM CORPORATION

 

MR. FEITEN

 

 

 

 

 

 

By:

/s/ Jonathan Samuels

 

/s/ Joseph B. Feiten

Name:

Jonathan Samuels

 

Joseph B. Feiten

Its:

Chief Executive Officer

 

 

 

 

 

 

Date:

6/18/2013

 

Date:

6/18/2013

 

8

--------------------------------------------------------------------------------